Citation Nr: 1624564	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  10-32 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claims for service connection for erectile dysfunction and for entitlement to a total disability rating for individual unemployability (TDIU).  During the course of the appeal, in a December 2010 decision, the RO granted the Veteran's claim for a TDIU.


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest in service, was not related to service, and was not related to, or aggravated by, his medications for his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for an increase in the severity of a nonservice-connected disability, a permanent worsening beyond the natural progress of the nonservice-connected disease, that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran claims that his erectile dysfunction is caused by or aggravated by his medications for his service-connected disabilities.  See Veteran's May 2015 VA Form 646; December 2010 Decision Review Officer (DRO) Hearing Transcript, p. 10.  The Veteran is currently service connected for postoperative residuals of low back strain with degenerative disc disease and degenerative joint disease, L5-S1 with left sciatica (low back disability), bilateral pes planus (feet disability), and a left ankle disability.  

While the appellate brief submitted by the Veteran's representative appears to assert that the Veteran's erectile dysfunction started in service, the Veteran has repeatedly reported that his erectile dysfunction began decades later.  Compare June 2016 Informal Hearing Presentation with June 2015 VA Examination Report (Veteran reported his erectile dysfunction began approximately 1996 to 2001) and December 2010 DRO Hearing Tr., p. 12 (Veteran reported that his erectile dysfunction began more than five years prior).  The Veteran's service treatment records do not reflect any evidence of erectile dysfunction during service.  The Veteran has not argued that his disorder is otherwise directly related to service, and post-service treatment records also do not provide a link to service.

In June 2015, the Veteran underwent VA examination in relation to his erectile dysfunction claim.  The Veteran reported that his issues with erectile dysfunction began 15 to 20 years prior to the examination.  After examination of the Veteran and review of the records, the examiner confirmed the Veteran's erectile dysfunction diagnosis, and provided a 1999 diagnosis date.  The examiner opined that the Veteran's erectile dysfunction was less likely than not due to or aggravated by the medication for his service-connected low back, feet, and left ankle disabilities.  The examiner explained that while there is a slight possibility that generally some pain medications can contribute to erectile dysfunction, it was unlikely in the Veteran's specific situation.  The examiner elaborated that the Veteran's erectile dysfunction was more likely related to his age and his history of hypertension and hyperlipidemia.  

The Board finds highly probative the VA examiner's opinion that the Veteran's erectile dysfunction was not related to or aggravated by treatment for his service-connected disabilities.  The opinion is supported by the rationale that the possibility that some pain medications can generally cause erectile dysfunction is only slight, and that in this situation the Veteran's history of hypertension and hyperlipidemia along with his age were the more likely cause of his disorder.  This rationale is consistent with the Veteran's medical records which show hypertension and hyperlipidemia.  Indeed, the Veteran himself testified that his doctors told him that his medications for cholesterol and high blood pressure caused his erectile dysfunction, rather than his medications for pain related to his back, feet, and ankle.  See DRO Hearing Tr., p. 12.  The record does not contain any medical opinion contradictory to that of the VA examiner.  

The only other opinion of record is that of the Veteran.  He generally asserts that his erectile dysfunction is caused or aggravated by his medications for his service-connected low back, feet, and ankle disabilities.  In many instances, laypersons are competent to provide opinions regarding the etiology of a disorder.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds that the reasoned opinion of medical professional is more probative than the Veteran's lay assertions.  The VA examiner has expertise, education, and training that the Veteran is not shown to have.  As such, that opinion is afforded more weight.  The Board therefore finds that the evidence weighs in favor of a finding that the Veteran's erectile dysfunction is not related to treatment for his service-connected disabilities.

As noted above, the Veteran's representative claimed the Veteran's erectile dysfunction began in service.  However, the Veteran reported that his erectile dysfunction began decades after separation from service.  The VA examiner provided a diagnosis date of 1999, 28 years after service.  The service treatment records are silent for mention of erectile dysfunction.  There is no medical evidence suggesting that the Veteran's erectile dysfunction is otherwise directly related to his service.  Therefore, service connection on that basis is not warranted.

For these reasons, the Board finds that the Veteran's erectile dysfunction is not caused by or aggravated by treatment for his service-connected disabilities, did not manifest in service, and is not otherwise related to service.  Accordingly, the claim for service connection for erectile dysfunction must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for erectile dysfunction, claimed as secondary to treatment for the Veteran's service-connected low back, feet, and ankle disabilities, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


